 1   GLYNN & FINLEY, LLP
     JAMES M. HANLON, JR. Bar No. 214096
 2   MORGAN K. LOPEZ, Bar No. 215513
     One Walnut Creek Center
 3   100 Pringle Avenue, Suite 500
     Walnut Creek, CA 94596
 4   Telephone: (925) 210-2800
     Facsimile: (925) 945-1975
 5   Email: jhanlon@glynnfinley.com
     Email: mlopez@glynnfinley.com
 6
     Attorneys for Defendant
 7   Haier US Appliance Solutions, Inc.

 8

 9                              UNITED STATES DISTRICT COURT
10                             EASTERN DISTRICT OF CALIFORNIA

11
                                              )   Case No. 2:19-cv-01746-MCE-KJN
12   KEMPER INDEPENDENCE INSURANCE )
     COMPANY,                                 )   STIPULATED PROTECTIVE ORDER
13                                            )   (LOCAL RULE 141.1)
                      Plaintiff,              )
14                                            )   Courtroom: 25
           vs.                                )   Judge: Magistrate Kendall J. Newman
15                                            )
     HAIER US APPLIANCE SOLUTIONS,            )
16   INC.; and DOES 1 through 100, inclusive, )
                                              )
17                    Defendants.             )
                                              )
18   ____________________________________ )
19

20
21

22

23

24

25

26
27

28


                                STIPULATED PROTECTIVE ORDER
 1   1.     PURPOSES AND LIMITATIONS

 2          Disclosure and discovery activity in this action are likely to involve production of

 3   confidential, proprietary, or private information for which special protection from public disclosure

 4   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly,

 5   the parties hereby stipulate to and petition the court to enter the following Stipulated Protective

 6   Order. The parties acknowledge that this Order does not confer blanket protections on all

 7   disclosures or responses to discovery and that the protection it affords from public disclosure and

 8   use extends only to the limited information or items that are entitled to confidential treatment under

 9   the applicable legal principles. The parties further acknowledge, as set forth in Section 12.3, below,

10   that this Stipulated Protective Order does not entitle them to file confidential information under

11   seal; Civil Local Rule 141 sets forth the procedures that must be followed and the standards that

12   will be applied when a party seeks permission from the court to file material under seal.

13   2.     DEFINITIONS

14          2.1     Challenging Party: a Party or Non-Party that challenges the designation of

15   information or items under this Order.

16          2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

17   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

18   Civil Procedure 26(c). Pursuant to Local Rule 141.1(c), types of information eligible for protection

19   under this Stipulated Protective Order include proprietary business information and trade secrets

20   relating to products manufactured by/for the Defendant and failure investigations shared with the

21   Consumer Product Safety Commission. 15 U.S.C. section 2055 provides that such information

22   may be protected from public disclosure where warranted, and such is the case here. The parties

23   consider such information private, sensitive, and/or trade secrets and take steps to protect each of

24   the categories of information from being disclosed to their competitors. The parties believe that the

25   confidentiality of this information is better protected pursuant to a written order enforceable by the

26   Court controlling the access to and use of such Confidential Information, to the extent such

27   Confidential Information is otherwise required to be disclosed by lawful discovery than via an

28   agreement between the parties.

                                               -1-
                                  STIPULATED PROTECTIVE ORDER
 1           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as

 2   well as their support staff).

 3           2.4     Designating Party: a Party or Non-Party that designates information or items that it

 4   produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

 5           2.5     Disclosure or Discovery Material: all items or information, regardless of the

 6   medium or manner in which it is generated, stored, or maintained (including, among other things,

 7   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

 8   responses to discovery in this matter.

 9           2.6     Expert: a person with specialized knowledge or experience in a matter pertinent to

10   the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a

11   consultant in this action.

12           2.7     House Counsel: attorneys who are employees of a party to this action. House

13   Counsel does not include Outside Counsel of Record or any other outside counsel.

14           2.8     Non-Party: any natural person, partnership, corporation, association, or other legal

15   entity not named as a Party to this action.

16           2.9     Outside Counsel of Record: attorneys who are not employees of a party to this

17   action but are retained to represent or advise a party to this action and have appeared in this action

18   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

19           2.10    Party: any party to this action, including all of its officers, directors, employees,

20   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

21           2.11    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

22   Material in this action.

23           2.12    Professional Vendors: persons or entities that provide litigation support services

24   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

25   storing, or retrieving data in any form or medium) and their employees and subcontractors.

26           2.13    Protected Material: any Disclosure or Discovery Material that is designated as

27   “CONFIDENTIAL.”

28   ///

                                                  -2-
                                     STIPULATED PROTECTIVE ORDER
 1          2.14    Receiving Party: a Party that receives Disclosure or Discovery Material from a

 2   Producing Party.

 3   3.     SCOPE

 4          The protections conferred by this Stipulation and Order cover not only Protected Material

 5   (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all

 6   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

 7   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

 8   However, the protections conferred by this Stipulation and Order do not cover the following

 9   information: (a) any information that is in the public domain at the time of disclosure to a

10   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as a

11   result of publication not involving a violation of this Order, including becoming part of the public

12   record through trial or otherwise; and (b) any information known to the Receiving Party prior to the

13   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

14   information lawfully and under no obligation of confidentiality to the Designating Party. Any use

15   of Protected Material at trial shall be governed by a separate agreement or order.

16   4.     DURATION

17          Even after final disposition of this litigation, the confidentiality obligations imposed by this

18   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

19   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

20   defenses in this action, with or without prejudice; and (2) final judgment herein after the

21   completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,

22   including the time limits for filing any motions or applications for extension of time pursuant to

23   applicable law.

24   5.     DESIGNATING PROTECTED MATERIAL

25          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

26   Non-Party that designates information or items for protection under this Order must take care to

27   limit any such designation to specific material that qualifies under the appropriate standards. The

28   Designating Party must designate for protection only those parts of material, documents, items, or

                                               -3-
                                  STIPULATED PROTECTIVE ORDER
 1   oral or written communications that qualify – so that other portions of the material, documents,

 2   items, or communications for which protection is not warranted are not swept unjustifiably within

 3   the ambit of this Order.

 4          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

 5   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

 6   encumber or retard the case development process or to impose unnecessary expenses and burdens

 7   on other parties) expose the Designating Party to sanctions.

 8   If it comes to a Designating Party’s attention that information or items that it designated for

 9   protection do not qualify for protection, that Designating Party must promptly notify all other

10   Parties that it is withdrawing the mistaken designation.

11          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

12   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

13   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

14   designated before the material is disclosed or produced.

15          Designation in conformity with this Order requires:

16                  (a) for information in documentary form (e.g., paper or electronic documents, but

17   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

18   affix the legend “CONFIDENTIAL” to each page that contains protected material. If only a portion

19   or portions of the material on a page qualifies for protection, the Producing Party also must clearly

20   identify the protected portion(s) (e.g., by making appropriate markings in the margins).

21   A Party or Non-Party that makes original documents or materials available for inspection need not

22   designate them for protection until after the inspecting Party has indicated which material it would

23   like copied and produced. During the inspection and before the designation, all of the material

24   made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

25   identified the documents it wants copied and produced, the Producing Party must determine which

26   documents, or portions thereof, qualify for protection under this Order. Then, before producing the

27   specified documents, the Producing Party must affix the “CONFIDENTIAL” legend to each page

28   that contains Protected Material.

                                               -4-
                                  STIPULATED PROTECTIVE ORDER
 1                  (b) for testimony given in deposition or in other pretrial or trial proceedings, that

 2   the Designating Party identify on the record, before the close of the deposition, hearing, or other

 3   proceeding, all protected testimony.

 4                  (c) for information produced in some form other than documentary and for any

 5   other tangible items, that the Producing Party affix in a prominent place on the exterior of the

 6   container or containers in which the information or item is stored the legend “CONFIDENTIAL.”

 7   If only a portion or portions of the information or item warrant protection, the Producing Party, to

 8   the extent practicable, shall identify the protected portion(s).

 9          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

10   designate qualified information or items does not, standing alone, waive the Designating Party’s

11   right to secure protection under this Order for such material. Upon timely correction of a

12   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

13   in accordance with the provisions of this Order.

14   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

15          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

16   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

17   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

18   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

19   challenge a confidentiality designation by electing not to mount a challenge promptly after the

20   original designation is disclosed.

21          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

22   by providing written notice of each designation it is challenging and describing the basis for each

23   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

24   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

25   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

26   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

27   are not sufficient) within 14 days of the date of service of notice. In conferring, the Challenging

28   Party must explain the basis for its belief that the confidentiality designation was not proper and

                                                -5-
                                   STIPULATED PROTECTIVE ORDER
 1   must give the Designating Party an opportunity to review the designated material, to reconsider the

 2   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

 3   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

 4   has engaged in this meet and confer process first or establishes that the Designating Party is

 5   unwilling to participate in the meet and confer process in a timely manner.

 6          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

 7   intervention, the Designating Party shall file and serve a motion to retain confidentiality pursuant

 8   to Local Rule 251 (and in compliance with Civil Local Rule 141, if applicable) within 21 days of

 9   the initial notice of challenge or within 14 days of the parties agreeing that the meet and confer

10   process will not resolve their dispute, whichever is earlier. Each such motion must be accompanied

11   by a competent declaration affirming that the movant has complied with the meet and confer

12   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a

13   motion including the required declaration within 21 days (or 14 days, if applicable) shall

14   automatically waive the confidentiality designation for each challenged designation. In addition,

15   the Challenging Party may file a motion challenging a confidentiality designation at any time if

16   there is good cause for doing so, including a challenge to the designation of a deposition transcript

17   or any portions thereof. Any motion brought pursuant to this provision must be accompanied by a

18   competent declaration affirming that the movant has complied with the meet and confer

19   requirements imposed by the preceding paragraph.

20          Alternatively, upon stipulation of the parties, a challenge to a confidentiality designation

21   may be brought pursuant to the procedures set forth in this Court’s Order Re: Telephonic

22   Discovery Disputes.

23          Under either alternative, the burden of persuasion shall be on the Designating Party.

24   Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

25   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

26   Unless the Designating Party has waived the confidentiality designation by failing to file a motion

27   to retain confidentiality as described above, all parties shall continue to afford the material in

28   ///

                                                -6-
                                   STIPULATED PROTECTIVE ORDER
 1   question the level of protection to which it is entitled under the Producing Party’s designation until

 2   the court rules on the challenge.

 3   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

 4          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

 5   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

 6   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

 7   the categories of persons and under the conditions described in this Order. When the litigation has

 8   been terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

 9   DISPOSITION).

10          Protected Material must be stored and maintained by a Receiving Party at a location and in

11   a secure manner that ensures that access is limited to the persons authorized under this Order.

12          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

13   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

14   information or item designated “CONFIDENTIAL” only to:

15                  (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

16   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

17   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

18   Bound” that is attached hereto as Exhibit A;

19                  (b) the officers, directors, and employees (including House Counsel) of the

20   Receiving Party to whom disclosure is reasonably necessary for this litigation and who have signed

21   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

22                  (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

23   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

24   to Be Bound” (Exhibit A);

25                  (d) the court and its personnel;

26                  (e) court reporters and their staff, professional jury or trial consultants, mock jurors,

27   and Professional Vendors to whom disclosure is reasonably necessary for this litigation and who

28   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                               -7-
                                  STIPULATED PROTECTIVE ORDER
 1                  (f) during their depositions, witnesses in the action to whom disclosure is

 2   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

 3   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court. Pages of

 4   transcribed deposition testimony or exhibits to depositions that reveal Protected Material must be

 5   separately bound by the court reporter and may not be disclosed to anyone except as permitted

 6   under this Stipulated Protective Order.

 7                  (g) the author or recipient of a document containing the information or a custodian

 8   or other person who otherwise possessed or knew the information.

 9   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

10           LITIGATION

11           If a Party is served with a subpoena or a court order issued in other litigation that compels

12   disclosure of any information or items designated in this action as “CONFIDENTIAL,” that Party

13   must:

14                  (a) promptly notify in writing the Designating Party. Such notification shall include

15    a copy of the subpoena or court order;

16                 (b) promptly notify in writing the party who caused the subpoena or order to issue in

17   the other litigation that some or all of the material covered by the subpoena or order is subject to

18   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

19                  (c) cooperate with respect to all reasonable procedures sought to be pursued by the

20   Designating Party whose Protected Material may be affected.

21           If the Designating Party timely seeks a protective order, the Party served with the subpoena

22   or court order shall not produce any information designated in this action as “CONFIDENTIAL”

23   before a determination by the court from which the subpoena or order issued, unless the Party has

24   obtained the Designating Party’s permission. The Designating Party shall bear the burden and

25   expense of seeking protection in that court of its confidential material – and nothing in these

26   provisions should be construed as authorizing or encouraging a Receiving Party in this action to

27   disobey a lawful directive from another court.

28   ///

                                               -8-
                                  STIPULATED PROTECTIVE ORDER
 1   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS

 2            LITIGATION

 3                   (a) The terms of this Order are applicable to information produced by a Non-Party

 4   in this action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in

 5   connection with this litigation is protected by the remedies and relief provided by this Order.

 6   Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

 7   additional protections.

 8                   (b) In the event that a Party is required, by a valid discovery request, to produce a

 9   Non-Party’s confidential information in its possession, and the Party is subject to an agreement

10   with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

11                             (1) promptly notify in writing the Requesting Party and the Non-Party that

12   some or all of the information requested is subject to a confidentiality agreement with a Non-Party;

13                             (2) promptly provide the Non-Party with a copy of the Stipulated Protective

14   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of

15   the information requested; and

16                             (3) make the information requested available for inspection by the Non-

17   Party.

18                   (c) If the Non-Party fails to object or seek a protective order from this court within

19    14 days of receiving the notice and accompanying information, the Receiving Party may produce

20    the Non-Party’s confidential information responsive to the discovery request. If the Non-Party

21    timely seeks a protective order, the Receiving Party shall not produce any information in its

22    possession or control that is subject to the confidentiality agreement with the Non-Party before a

23    determination by the court. Absent a court order to the contrary, the Non-Party shall bear the

24    burden and expense of seeking protection in this court of its Protected Material.

25   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

26            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

27   Material to any person or in any circumstance not authorized under this Stipulated Protective

28   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

                                                  -9-
                                     STIPULATED PROTECTIVE ORDER
 1   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

 2   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

 3   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

 4   Agreement to Be Bound” that is attached hereto as Exhibit A.

 5   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 6            MATERIAL

 7            When a Producing Party gives notice to Receiving Parties that certain inadvertently

 8   produced material is subject to a claim of privilege or other protection, the obligations of the

 9   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

10   is not intended to modify whatever procedure may be established in an e-discovery order that

11   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence

12   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure of a

13   communication or information covered by the attorney-client privilege or work product protection,

14   the parties may incorporate their agreement in the stipulated protective order submitted to the

15   court.

16   12.      MISCELLANEOUS

17            12.1   Right to Further Relief. Nothing in this Order abridges the right of any person to

18   seek its modification by the court in the future.

19            12.2   Right to Assert Other Objections. By stipulating to the entry of this Protective Order

20   no Party waives any right it otherwise would have to object to disclosing or producing any

21   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

22   Party waives any right to object on any ground to use in evidence of any of the material covered by

23   this Protective Order.

24            12.3   Filing Protected Material. Without written permission from the Designating Party or

25   a court order secured after appropriate notice to all interested persons, a Party may not file in the

26   public record in this action any Protected Material. A Party that seeks to file under seal any

27   Protected Material must comply with Civil Local Rule 141. Protected Material may only be filed

28   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

                                               - 10 -
                                   STIPULATED PROTECTIVE ORDER
 1    issue. If a Receiving Party's request to file Protected Material under seal pursuant to Civil Local

 2    Rule 141 is denied by the court, then the Receiving Party may file the information in the public

 3    record unless otherwise instructed by the court.

 4   13.    FINAL DISPOSITION

 5          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

 6   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

 7   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

 8   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

 9   the Protected Material is returned or destroyed, the Receiving Party must submit a written

10   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

11   by the 60 day deadline that (1) identifies (by category, where appropriate) all the Protected

12   Material that was returned or destroyed and (2) affirms that the Receiving Party has not retained

13   any copies, abstracts, compilations, summaries or any other format reproducing or capturing any of

14   the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival

15   copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

16   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

17   and expert work product, even if such materials contain Protected Material. Any such archival

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                              - 11 -
                                  STIPULATED PROTECTIVE ORDER
 1   copies that contain or constitute Protected Material remain subject to this Protective Order as set

 2   forth in Section 4 (DURATION).

 3          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 4         Dated: March 10, 2020
                                                           COZEN O’CONNOR
 5                                                         PETER A. LYNCH
                                                           501 West Broadway, Suite 1610
 6                                                         San Diego, CA 92101
 7                                                         By        /s/ Peter A. Lynch
                                                                Attorney for Plaintiff
 8                                                              Kemper Independence Insurance
                                                                Company
 9
10         Dated: March 10, 2020
                                                           GLYNN & FINLEY, LLP
11                                                         JAMES M. HANLON, JR.
                                                           MORGAN K. LOPEZ
12                                                         One Walnut Creek Center
                                                           100 Pringle Avenue, Suite 500
13                                                         Walnut Creek, CA 94596
14                                                         By        /s/ Morgan K. Lopez
                                                                Attorneys for Defendants
15                                                              Haier US Appliance Solutions, Inc.
16

17
                                                  ORDER
18
            The Court has reviewed the parties’ stipulated protective order, which complies with the
19
     relevant authorities and the Court’s applicable local rule. See L.R. 141.1(c);1 see also Phillips ex
20
     rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210 (9th Cir. 2002) (“Generally, the
21

22
            1
              The Court’s Local Rules instruct the parties, when requesting a protective order, to
     include in their submission:
23
            (1)     A description of the types of information eligible for protection under the
24              order, with the description provided in general terms sufficient to reveal the
                nature of the information (e.g., customer list, formula for soda, diary of a
25              troubled child);
26          (2)     A showing of particularized need for protection as to each category of
                information proposed to be covered by the order; and
27          (3)     A showing as to why the need for protection should be addressed by a
                court order, as opposed to a private agreement between or among the parties.
28   Local Rule 141.1(c).

                                              - 12 -
                                  STIPULATED PROTECTIVE ORDER
 1   public can gain access to litigation documents and information produced during discovery unless

 2   the party opposing disclosure shows ‘good cause’ why a protective order is necessary.”)

 3   Therefore, the Court GRANTS the request subject to the following clarification.

 4               It is unclear as to the parties’ intent concerning the duration of the Court’s jurisdiction

 5   regarding this protective order. The Local Rules indicate that once this action is closed, “unless

 6   otherwise ordered, the Court will not retain jurisdiction over enforcement of the terms of any

 7   protective order filed in that action.” L.R. 141.1(f). Courts in the district generally do not agree

 8   to retain jurisdiction after closure of the case, and the Court sees no reason to do so here. See

 9   e.g., MD Helicopters, Inc. v. Aerometals, Inc., 2017 WL 495778 (E.D. Cal., February 03, 2017).

10   Thus, for clarity, the undersigned informs the parties that once the case is closed, the Court will

11   not retain jurisdiction over any disputes regarding this protective order.

12   Dated: March 12, 2020

13

14

15
     kemp.1746
16

17

18

19

20
21

22

23

24

25

26
27

28

                                                   - 13 -
                                       STIPULATED PROTECTIVE ORDER
 1   EXHIBIT A

 2                     ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3          I, _____________________________ [print or type full name], of _________________

 4   [print or type full address], declare under penalty of perjury that I have read in its entirety and

 5   understand the Stipulated Protective Order that was issued by the United States District Court for

 6   the Eastern District of California on [date] in the case of Kemper Independence Insurance

 7   Company v. Haier US Appliance Solutions, Inc., et al., Case No. 19-cv-01746-MCE-KJN. I

 8   agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I

 9   understand and acknowledge that failure to so comply could expose me to sanctions and

10   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner

11   any information or item that is subject to this Stipulated Protective Order to any person or entity

12   except in strict compliance with the provisions of this Order.

13          I further agree to submit to the jurisdiction of the United States District Court for the

14   Eastern District of California for the purpose of enforcing the terms of this Stipulated Protective

15   Order, even if such enforcement proceedings occur after termination of this action.

16          I hereby appoint __________________________ [print or type full name] of

17   _______________________________________ [print or type full address and telephone number]

18   as my California agent for service of process in connection with this action or any proceedings

19   related to enforcement of this Stipulated Protective Order.

20
21   Date: ______________________________________

22   City and State where sworn and signed: _________________________________

23

24   Printed name: _______________________________

25

26   Signature: __________________________________

27

28

                                               - 14 -
                                   STIPULATED PROTECTIVE ORDER
